DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “barrier” should be inserted before the second instance of “system” in line 1 for consistency with the first instance in line 1 and the depending claims.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “of water” should be added after “velocity” in line 2 for consistency.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “of water” should be added after “velocity” in line 5 for consistency.  Appropriate correction is required.
Claims 5, 6, 13 and 14 are objected to because of the following informalities:  “or” should be changed to “and” in line 2.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “of water” should be added after “velocity” in line 2 for consistency.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “connecting” appears to be a typographical error for “connection” in line 3.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,597,837. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,597,837 include all of the limitations of the rejected claims of the instant application except that the control system controls .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the wording of “wherein the target velocity corresponds to a formation of one or more watersurfaces in the body of water, the control system adjusting the velocity flow in the body of water until the one or more watersurfaces are formed” in lines 1-3 is confusing.  What is a “watersurface”?  Is a “watersurface” different than a “water surface”?  Is there any body of water which does not have a water surface?  For purposes of examination, the examiner interprets “wherein the target velocity corresponds to a formation of one or more watersurfaces in the body of water, the control system adjusting the velocity flow in the body of water until the one or more watersurfaces are formed” to mean “wherein the target velocity corresponds to a formation of one or more water surfaces in the body of water, the control system adjusting the velocity flow in the body of water until the one or more water surfaces are formed”.
Regarding claim 7, the wording of “wherein the adjusting mechanism includes a gate” in line 1 is confusing.  Based on the specification and drawings, the gate is the barrier sill.  Thus, it is unclear how the gate can be part of the adjusting mechanism which is part of the control system which is a separate and distinct element from the barrier sill.  If the gate is considered the adjusting mechanism, then it appears that there would be no adjustable barrier sill.  For purposes of examination, the examiner interprets “wherein the adjusting mechanism includes a gate” to mean “wherein the adjustable barrier sill includes a gate”.
Regarding claim 10, the wording of “generating a velocity of water flow in the body of water over a barrier sill based on the flow guide structure horizontally contracting the volume of water flow and the approach surface vertically contracting the volume of water flow” in lines 8-10 is confusing.  The barrier sill is recited as a new and distinct element.  The previously recited approach surface, however, is a part of the barrier sill based on the specification and drawings.  Thus, it is unclear whether and how the barrier sill can be separate and distinct when a portion of the barrier sill is already recited.  For purposes of examination, the examiner interprets “generating a velocity of water flow in the body of water over a barrier sill based on the flow guide structure horizontally contracting the volume of water flow and the approach surface vertically contracting the volume of water flow” to mean “generating a velocity of water flow in the body of water over a barrier sill that includes the approach surface based on the flow guide structure horizontally contracting the volume of water flow and the approach surface vertically contracting the volume of water flow”.  Claims 11-21 are rejected for depending from a rejected claim.
Regarding claim 15, the wording of “wherein the adjusting mechanism includes a gate” in line 1 is confusing.  Based on the specification and drawings, the gate is the barrier sill.  Thus, it is unclear how the gate can be part of the adjusting mechanism which is part of the control system which is a separate and distinct element from the barrier sill.  If the gate is considered the adjusting mechanism, then it 
Regarding claim 18, the wording of “forming one or more watersurfaces in the body of water with the velocity flow in the body of water” in lines 1-3 is confusing.  What is a “watersurface”?  Is a “watersurface” different than a “water surface”?  Is there any body of water which does not have a water surface?  For purposes of examination, the examiner interprets “forming one or more watersurfaces in the body of water with the velocity flow in the body of water” to mean “forming one or more water surfaces in the body of water with the velocity flow in the body of water”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-15 and 18-21 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld (US 2009/0169305) alone.
Regarding claim 2, Lochtefeld discloses a barrier system for controlling a body of water (e.g. abstract, Fig. 3), the system comprising: an approach surface (e.g. rightmost portion of 15, Fig. 2 and leftmost portion of 15, Fig. 3, paragraph 0031) of an adjustable barrier sill (e.g. 15, Fig.’s 2 and 3, paragraph 0033), the approach surface extending at least partially perpendicular to a direction of water flow in the body of water (e.g. Fig. 2), the approach surface vertically contracting a volume of water flow in the body of water (e.g. Fig. 2); a flow guide structure disposed adjacent to the adjustable barrier sill (e.g. either sidewall 7, Fig.’s 2 and 3), the flow guide structure including an elongated wall extending at 
Regarding claim 4, Lochtefeld further discloses that the target velocity corresponds to a formation of one or more watersurfaces in the body of water, the control system adjusting the velocity flow in the body of water until the one or more watersurfaces are formed (e.g. paragraph 0047, wherein the structural aspects of the claimed adjustable barrier sill, flow guide structure and control system are similar to the structural aspects of the adjustable barrier sill, flow guide structure and control system of Lochtefeld, therefore the control system of Lochtefeld is capable of adjusting the velocity flow until 
Regarding claim 5, Lochtefeld further discloses that the control system includes at least one of an adjusting mechanism or a computing device (e.g. adjusting mechanism 27, paragraph 0033).
Regarding claim 6, Lochtefeld does not explicitly disclose that the adjusting mechanism includes at least one of a hydraulic piston or a pneumatic air system.  The examiner takes official notice that hydraulic pistons are notoriously well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a hydraulic piston in lieu of the inflatable bladder disclosed by Lochtefeld because both hydraulic pistons and inflatable bladders are known functional equivalents of one another for adjusting the height of elements and the simple substitution of one known, equivalent element for another is considered obvious.
Regarding claim 7, Lochtefeld further discloses that the adjusting mechanism includes a gate (e.g. paragraph 0034, wherein 15 is considered a gate because it is a structural element that rotates about a hinge similar to how the structural gate of the instant application rotates about a hinge).
Regarding claim 8, Lochtefeld further discloses that the adjustable barrier sill includes a sloping runoff component connected to the approach surface (e.g. 19, Fig.’s 2 and 3, paragraph 0031).
Regarding claim 9, Lochtefeld further discloses that the adjustable barrier sill includes a stilling basin connected to the sloping runoff component, the stilling basin changing the velocity of water flow in the body of water from the target velocity to a natural flow velocity (e.g. 5, Fig.’s 2 and 3, paragraph 0031).
Regarding claim 10, Lochtefeld discloses a method for controlling a body of water (e.g. abstract, paragraph 0052), the method comprising: horizontally contracting a volume of water flow in the body of water using a flow guide structure (e.g. sidewalls 7, Fig.’s 2 and 3), the flow guide structure including an elongated wall extending at least partially along a direction of water flow in the body of water (e.g. Fig.’s 
Regarding claim 11, Lochtefeld further discloses adjusting the velocity of water flow in the body of water by controlling movement of the barrier sill (e.g. paragraphs 0033 and 0052, and as described above).
Regarding claim 12, Lochtefeld further discloses that the movement of the barrier sill is controlled using a control system (e.g. paragraph 0033, wherein a control system must be present to control/adjust the barrier sill as disclosed).
Regarding claim 13, Lochtefeld further discloses that the control system includes at least one of an adjusting mechanism or a computing device (e.g. adjusting mechanism 27, paragraph 0033).
Regarding claim 14, Lochtefeld does not explicitly disclose that the adjusting mechanism includes at least one of a hydraulic piston or a pneumatic air system.  The examiner takes official notice that hydraulic pistons are notoriously well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a hydraulic piston in lieu of the inflatable bladder disclosed by Lochtefeld because both hydraulic pistons and inflatable bladders are known functional equivalents of one another for adjusting the height of elements and the simple substitution of one known, equivalent element for another is considered obvious.
Regarding claim 15, Lochtefeld further discloses that the adjusting mechanism includes a gate (e.g. paragraph 0034, wherein 15 is considered a gate because it is a structural element that rotates about a hinge similar to how the structural gate of the instant application rotates about a hinge).
Regarding claim 18, Lochtefeld further discloses forming one or more watersurfaces in the body of water with the velocity flow in the body of water (e.g. paragraph 0047, and/or wherein the top surface of the water is considered a water surface).
Regarding claim 19, Lochtefeld further discloses vertically expanding the volume of water in the body of water using a sloping runoff component in connecting with returning to the natural flow velocity in the body of water (e.g. 19, Fig.’s 2 and 3, paragraph 0031).
Regarding claim 20, Lochtefeld further discloses that the stilling basin is connected to the sloping runoff component (e.g. Fig. 2, wherein the stilling basin is connected to the sloping runoff 
Regarding claim 21, Lochtefeld further discloses funneling the volume of water in the body of water over the barrier sill using a nose of the flow guide structure (e.g. Fig. 3, wherein the forward ends of the sidewalls guide the water over the barrier sill, wherein Examiner notes that the Merriam Webster Dictionary defines “funnel” as “to pass through or as if through a funnel or conduit”).
Claims 10, 16 and 21 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 2007/0189853).
Regarding claim 10, Tucker discloses a method for controlling a body of water (e.g. paragraph 0001), the method comprising: horizontally contracting a volume of water flow in the body of water using a flow guide structure (e.g. 22 and 24, Fig.’s 1 and 3), the flow guide structure including an elongated wall extending at least partially along a direction of water flow in the body of water (e.g. Fig. 1); vertically contracting the volume of water flow in the body of water using an approach surface (e.g. upstream end surface of component 44, Fig. 3), the approach surface extending at least partially perpendicular to the direction of water flow in the body of water (e.g. not shown but the upstream end must include a perpendicular surface because of the thickness of the component); generating a velocity of water flow in the body of water over a barrier sill (e.g. 44, Fig. 3) based on the flow guide structure horizontally contracting the volume of water flow and the approach surface vertically contracting the volume of water flow (e.g. paragraph 0021); and returning to a natural flow velocity in the body of water from the velocity of water flow using a stilling basin (e.g. Fig. 1 wherein the area to the right of 20/24 acts as a stilling basin because there is no longer any vertical or horizontal contraction of the flow, i.e. the flow spills out onto the bottom surface of the waterway and reverts to a natural flow velocity).  Tucker further discloses providing a reduced velocity of the water flow for fish migration (e.g. paragraph 0027) but does not explicitly disclose the velocity of water flow being equal to or exceeding a target 
Regarding claim 16, Tucker further discloses that the target velocity corresponds to a swimming capability of at least one aquatic species (e.g. as explained above).
Regarding claim 21, Tucker further discloses funneling the volume of water in the body of water over the barrier sill using a nose of the flow guide structure (e.g. Fig. 1, wherein the upstream ends of the sidewalls funnel the water over the barrier sill, wherein Examiner notes that the Merriam Webster Dictionary defines “funnel” as “to pass through or as if through a funnel or conduit”).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and including a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)).
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and including a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)).
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art, individually or in combination, discloses or teaches an adjustable barrier sill in a body of water with a control system moving the barrier sill to adjust the velocity 
Lochtefeld discloses an adjustable barrier sill in a body of water with a control system moving the barrier sill to adjust the velocity of water flow in the body of water based on a target velocity (e.g. as described in detail above) but the target velocity does not correspond to a swimming capability of an aquatic species such that a migration of the aquatic species is prevented and there is no teaching to suggest controlling the velocity to prevent migration of an aquatic species.
Craig et al (US 2005/0129463) discloses an adjustable barrier sill in a body of water (e.g. claim 1) with a control system moving the barrier sill to adjust the flow rate of flow in the body of water based on a target flow rate (e.g. claim 6), but the flow rate is not equivalent to the velocity and there is no teaching to suggest controlling the velocity to prevent migration of an aquatic species.  Examiner notes that the velocity is a rate of speed and the flow rate is a volume of fluid passing a point at any given time. To determine the velocity based on the flow rate, an area of the flow must also be measured. Thus, controlling a barrier based on flow rate as disclosed by Craig is not the same as controlling a barrier based on velocity as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678